

AMERICAN ETHANOL, LLC


EXECUTIVE CHAIRMAN AGREEMENT




THIS EXECUTIVE CHAIRMAN AGREEMENT (this “Agreement”) is made and entered into as
of January 30, 2006 by and between American Ethanol, LLC, a California limited
liability company (the “Company”), and Eric A. McAfee (the “Advisor”).


WHEREAS, the Company is a development-stage company in the business of
developing, constructing and operating fuel-grade ethanol plants (the
“Business”);


WHEREAS, the Advisor has been providing advisory services to the Company in
connection with the Company’s Business;


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:


1. Services and Compensation.


(a) Advisor has provided the following services to the Company: (i) advisory
work related to founding and initial development of the Company; and (ii)
advisory work related to acquisitions, including Wahoo Ethanol, LLC; Sutton
Ethanol, LLC; and Illinois Valley Ethanol, LLC.


(b) As consideration for Advisor’s future services, the Company agrees to pay
the amount of $5,000 per payroll period to Advisor for the term of this
agreement, due and payable on the fifteenth and the last day of each month for
the preceding two-week calendar period.


(c) Advisor shall be reimbursed by the Company within fifteen days after
submission of receipts by Advisor for business-related expenses, including
travel, phone, office, equipment, and and third party costs and expenses.


2. Indemnification. The company agrees to indemnify and hold harmless the
Advisor, to the extent lawful, from and against any losses, claims, damages,
expenses and liabilities or actions in respect thereof (“Losses”), as they may
be incurred (including reasonable legal fees and costs as incurred in connection
with investigating, preparing, defending, paying, settling or compromising any
Losses, whether or not in connection with any pending or threatened litigation
in which the Advisor is a named party) to which the Advisor may become subject,
including any settlement effected with the Advisor’s consent and which are
related to or arise out of any act, omission, disclosure (written or oral),
transaction or event arising out of, contemplated by, or related to this
agreement.


The Company will not be responsible under the foregoing provisions with respect
to any Losses to the Advisor to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such Losses resulted
from actions taken or omitted to be taken by such Advisor intentionally or due
to his negligence, bad faith or willful misconduct. The Advisor shall not
settle, compromise or otherwise dispose of any action for which indemnification
is claimed hereunder without the written consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Term And Termination. This agreement shall be for three years from the date
first set forth above. Either the Advisor or the Company may terminate this
agreement at any time for any reason or no reason, with or without cause, by the
giving of written notice to the other party. Upon such termination, all rights
and duties of the parties toward each other under this agreement shall cease. In
the event of early termination by the Company, the Advisor shall receive a
payment equal to six months of monthly fees as set forth in Section 1(b) herein.


4. Assignment. Neither this Agreement nor any right hereunder nor may interest
herein be assigned or transferred by either party without the express written
consent of the other party.


5. Independent Contractor. It is the express intention of the parties that
Advisor is an independent contractor. Nothing in this Agreement shall in any way
be construed to constitute Advisor as an agent, employee or representative of
the Company, but Advisor shall perform the Services hereunder as an independent
contractor. Advisor agrees to furnish tools and materials necessary to
accomplish this contract. Advisor acknowledges and agrees that Advisor is
obligated to report as income all compensation received by Advisor pursuant to
this Agreement, and Advisor agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon.


6. Benefits. Advisor acknowledges and agrees and it is the intent of the parties
hereto that Advisor receive no Company-sponsored benefits from the Company
either as an Advisor or employee. If Advisor is reclassified by a state or
federal agency or court as an employee, Advisor will become a reclassified
employee and will receive no benefits except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans in effect at the time
of such reclassification Advisor would otherwise be eligible for such benefits.


7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.


8. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes any prior agreements between them, whether written or
oral, with respect to the subject matter hereof.


9. Attorney’s Fees. In any court action at law or equity which is brought by one
of the parties to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorney’s fees, in addition to
any other relief to which that party may be entitled.


10. Severability. In the event that any term or provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, all other terms and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is illegal, unenforceable or void, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as contemplated to the greatest
extent possible.
 
 
-2-

--------------------------------------------------------------------------------

 
 
11. Arbitration. Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement shall be
settled by arbitration to be held in Santa Clara County, California, in
accordance with the rules then in effect of the American Arbitration
Association. The arbitrator may grant injunctions or other equitable relief in
such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction; provided,
however, that the arbitrator shall not have the power to alter or amend this
Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 


ADVISOR
   AMERICAN ETHANOL, LLC                              
/s/ Eric McAfee
  /s/ Tim Morris
Eric McAfee
  Tim Morris, CEO        
 
Address:  
10600 N. De Anza Blvd., #250
 
Address: 
203 North LaSalle Street, Suite 2100
 
Cupertino, CA 95014
   
Chicago, IL 60601

 
 
-3-

--------------------------------------------------------------------------------

 
 